But one question is presented in this case. The note sued on was a joint but not a several obligation; the court rendered a joint and several judgment. Because the judgment is several as well as joint, it is charged that reversible error exists.
Though an obligation may be joint and not several, if a separate suit can be maintained against each obligor, then it is proper to render a several judgment, whether one or all be sued. Black on Judg., sec. 210. *Page 400 
Article 1256, Revised Statutes, as construed in Forbes v. Davis,18 Tex. 274, and Wooters v. Smith, 56 Tex. 198
[56 Tex. 198], authorizes a separate suit and a separate judgment against persons jointly though not severally bound. Of course, if it is proper to render a several judgment on such an obligation, therefore, when more than one obligor is sued, it is proper to render a joint and several judgment.
We find no error in the record, and affirm the judgment.
Affirmed.